                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   IVETA DEPROSPO,                        Case No. CV 19-5768-GW (RAO)
12                     Plaintiff,
13         v.                               JUDGMENT
14   THE BRIGHTON HOUSE,
15                     Defendant.
16
          In accordance with the Order Dismissing Complaint issued concurrently
17
     herewith, IT IS ORDERED AND ADJUDGED that this action is DISMISSED.
18

19
     DATED: August 22, 2019
20                                      ________________________________________
21                                      GEORGE H. WU
                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
